Whitfield, J.
On an indictment for murder in the first degree by shooting, Laura Brown was convicted of manslaughter and took a writ of ex’ror. Self-defense was interposed as a defence to the charge; and oh the evidence adduced considered in the light of the charges on the law of self-defense a new trial should be granted.
It does not clearly appear that the accused did “by her wrongful act or conduct provoke or bring about the diffi*661culty” that immediately precipitated tlm fatal shooting; and the evidence is not conclusive that she did not have rea'son to fear bodily harm from the man, her brother-in-law, who was threatening her whom she shot at. as she asserts in self-defense to keep him from cutting her, though her sister, a bystander was in fact shot and killed.. The man did in fact seriously cut the accused'immediately upon the firing of the shot by her that was intended for him but which killed her sister, who was standing by her husband, the brother-in-law of the accused who was threatening her.
If the killing of the party intended to be killed would, under all the circumstances, have been excusable or justifiable homicide upon the theory of self-defense, then the unintended killing of a bystander, by a random shot fired in the proper and prudent exercise of such self-defense is also excusable or justifiable. Pinder v. State, 27 Fla. 370, 8 South. Rep. 837.
Reversed for a new trial.
Browne, C. J., and Taylor, J., concur.
Ellis and West, J. J., dissent.